Citation Nr: 0938007	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  05-01 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for PTSD.

The Veteran provided testimony before a decision review 
officer at the RO in January 2005.  A transcript of this 
hearing is of record.  


FINDING OF FACT

The Veteran did not serve in combat, there is no credible 
supporting evidence of an in-service stressor, and there is 
no evidence linking a current psychiatric disability, other 
than PTSD, to service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in April 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the April 2004 
letter told the Veteran to submit relevant evidence in his 
possession.

The Veteran was notified of the first three elements of the 
Dingess notice by the April 2004 letter.  While he has not 
received specific information regarding the disability rating 
and effective date elements of his claims, as the claims are 
being denied no additional disability rating or effective 
date will be assigned.  Therefore, the Veteran is not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in June 
2004.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment and personnel records are negative for any 
complaints, treatment, or diagnoses of any psychiatric 
condition.  Additionally, in a March 1989 claim for pension 
benefits the Veteran indicated that he did not receive any 
in-service treatment for a psychiatric condition. 

There is a significant amount of medical evidence 
demonstrating that the Veteran does not have current PTSD.  
The bulk of the Veteran's treatment records, including the 
most recent VAMC treatment records, diagnose the Veteran with 
many psychiatric conditions other than PTSD.  

The initially reported treatment took place at VA in July 
1997, when the Veteran reported that he had been in Vietnam.  
The service department records show no such service, and the 
Veteran has apparently not repeated this claim.

In June 2004, the Veteran received a VA psychiatric 
examination.  After reviewing the Veteran's case file, 
medical history, and physical examination, the examiner 
stated that there was no evidence to justify a diagnosis of 
PTSD.  The examiner diagnosed mixed type schizoaffective 
disorder, chronic, severe alcohol dependence, and chronic, 
moderately severe panic disorder.

Furthermore, VAMC records from 2004 show that the Veteran 
frequently requested that he be diagnosed with PTSD and 
argued with his doctors when they explained that his symptoms 
were not consistent with PTSD.  The Veteran was ultimately 
discharged from therapy with a VA PTSD therapist because the 
Veteran was lying about his symptoms in order to get a PTSD 
diagnosis.  

There is, however, some evidence a current diagnosis of PTSD.  
An August 2004 letter from Dr. Deshpande, who was a private 
doctor at the time but who also had treated the Veteran at 
the VA Medical Center (VAMC), stated that the Veteran had 
PTSD.  A September 2004 psychiatric evaluation by Dr. 
Deshpande stated that the Veteran experienced flashbacks and 
anxiety of an incident that occurred in advanced infantry 
training at Fort Dix, New Jersey, when a fellow recruit was 
killed after dropping a grenade.  The doctor diagnosed PTSD 
and schizo-affective disorder based on the history provided 
by the Veteran.  

In addition, a September 2004 note from another private 
doctor, Dr. Denniston, stated that the Veteran had PTSD due 
to unspecified "military experiences" and also diagnosed 
schizo-affective disorder, bipolar type.  No other 
information was provided to support this opinion.  

There are significant questions about the validity of these 
PTSD diagnoses because they were based on the history 
provided by the Veteran but the Veteran was found to have 
lied to other medical providers about his symptomatology 
around the same time.  

However, resolving all doubt in the Veteran's favor, the 
first element of entitlement to service connection for PTSD-
a current diagnosis-is satisfied.  

Service connection for PTSD also requires credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 4.125(a).  The U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) submitted stressor 
verification reports in April and September 2008.  In the 
April response USASCRUR said that a search of records for the 
Veteran's regiment yielded negative results.  It recommended 
that the RO obtain the Veteran's complete unit designation.

In the September 2008 response, USASCRUR reported that it 
searched casualty records and could find no death reported as 
occurring in New Jersey during the period from January 7 to 
March 22, 1963.  USASCRUR suggested that the morning reports 
from Fort Dix could document one of the Veteran's described 
stressors.  VA requested the morning reports from the 
relevant time period and found that the allegation had been 
investigated but no remarks were located on the incident or 
individual.  The only evidence that current PTSD, or any 
other psychological condition, manifested in service are the 
statements of the Veteran.  

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
In this case, no credible supporting evidence is of record.  
Therefore, the second requirement for service connection for 
PTSD is not satisfied.

The Veteran has current diagnoses of a number of other 
psychiatric disabilities.  There has been no contention that 
these are related to service and there is no evidence of such 
a relationship.  The diagnoses were reported, beginning in 
the late 1990's.  A continuity of symptomatology has not been 
reported or evidenced and there is no opinion, competent or 
otherwise, that a psychiatric disability, other than PTSD is 
related to service.

As noted above, service treatment records are negative for 
complaints, symptoms, or diagnoses of any psychiatric 
disorder.  In fact, the medical evidence does not show the 
presence of psychiatric symptoms until more than 24 years 
after separation from service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  This lapse in time weighs heavily 
against the Veteran's claim.

The Veteran has not reported a continuity of symptomatology 
since service as complaints of his psychiatric symptoms did 
not begin until more than 24 years after his separation.  The 
only evidence linking the current disability to service is 
the claim and statements of the Veteran.  As a lay person, he 
is not competent to provide an opinion concerning medical 
causation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, the Veteran has provided inconsistent and false 
information in connection with his claim.  In a July 1997 
VAMC note, the Veteran reported being in Vietnam and saying 
that Vietnam was easier than his own life.  However, his 
personnel records show that he was never in Vietnam.  

In a February 1998 VAMC note, the Veteran stated that his 
mother was the basis of his problems and anxiety.  In a May 
1998 VAMC note, the Veteran stated that he wanted the VA 
therapist to write an opinion that his mental health status 
at that time was the result of his being adopted as a child.  
In a March 2005 VAMC note, the Veteran again stated that 
several non-service related events, including the death of 
his grandmother and attempts of physical violence from his 
family, were the cause of his psychological condition.   In 
May 2006, the Veteran reported that his nightmares revolved 
around an abusive situation between his parents when he was a 
child.  However, in his statements submitted solely in 
connection to his claim, the Veteran insisted his 
psychological condition was the result of active duty 
service.  

Furthermore, the Veteran admitted in a September 2004 VAMC 
PTSD therapy session to lying to his therapist and to a June 
2004 VA examiner.  The Veteran stated that he lied to the VA 
PTSD therapist to prove that the therapist's impressions were 
based on the information the Veteran provided and he 
exaggerated his symptoms during his June 2004 VA examination 
in an attempt to obtain a PTSD diagnosis.  Therefore, the 
Veteran's statements about the link between his psychological 
symptoms and active duty service are not credible.  

As the Veteran did not serve in combat and is not claiming a 
combat stressor; there is no credible supporting evidence of 
the alleged stressor; no competent medical evidence linking 
any psychiatric condition to service, and evidence that the 
Veteran's psychiatric condition is actually linked to non-
service related events, the weight of the evidence is against 
a finding of service connection for a psychological 
condition, including PTSD.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a psychological 
disorder, to include PTSD, is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


